DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on May 25, 2021.
Claims 1, 4, 11, 14, 20, and 21 have been amended.
Claims 22-23 have been added.
Claims 3, 8, 13, and 18 have been cancelled.
Claims 1, 11, 20, and 21 are independent. As a result claims 1-2, 4-7, 9-12, 14-17, and 19-23 are pending in this office action.


Response to Arguments
Applicant's argument filed May 25, 2021regarding the rejection of claims 1-21 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-21, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement.
The argument of claims 1-21 have been fully considered and is persuasive. 


Applicant's arguments filed May 25, 2021 regarding the rejection of claims 1, 11, 20, and 21 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 11, and 21 Gustafson does not teach or suggest the following limitation, preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 7A, para [0024-0025], Gustafson teaches "The computer device then determines whether the identified sections in the distinct time-series datasets take place at the same time (or near the same time). To do so, the computer device uses the time data associated with each time-series data set to determine a start time for the matching section and an end time for the matching section of each time-series data set. [0025] The computer device compares the start and end time for identified matching sections of each time series data set to determine whether each identified matching section overlaps in time (or nearly overlaps). In accordance with a determination that each identified matching section overlaps with the identified matching sections from the other time-series data set, the computer device identifies the period of time in which the identified matching sections occurred as the section of 

Applicant argues, regarding claim 20 Gustafson does not teach or suggest the following limitation, preprocess the data with temporal normalization in which 
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 7A, para [0024-0025], Gustafson teaches "The computer device then determines whether the identified sections in the distinct time-series datasets take place at the same time (or near the same time). To do so, the computer device uses the time data associated with each time-series data set to determine a start time for the matching section and an end time for the matching section of each time-series data set. [0025] The computer device compares the start and end time for identified matching sections of each time series data set to determine whether each identified matching section overlaps in time (or nearly overlaps). In accordance with a determination that each identified matching section overlaps with the identified matching sections from the other time-series data set, the computer device identifies the period of time in which the identified matching sections occurred as the section of time in which an event associated with the search query occurred”, para [0034], Gustafson teaches “the data conversion module 124 normalizes the data for each time-series data set. In some example embodiments, the data conversion module 124 divides the time-series data into one or more segments (e.g., by time intervals). In some example embodiments, the data conversion module 124 generates an average value for each time segment in the one or more time segments”, para [0088-0089], Gustafson teaches “FIG. 1) groups (710) the data .

Claim Objections
Claim 23 is objected to because of the following informalities:  the claims recites “The method of claim 20…” which should read the proper type of claim in which claim 23 is a dependent upon, independent claim 20 is a system claim.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson), and in further view of Orduna et al. (US 2015/0112883).
Regarding claim 1, Dou teaches a system to receive data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0025], para [0027], discloses receiving sensor data in sensor store including an indexed unique identifier and update frequency element (time period)); create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Dou does not explicitly teach a database server including massively parallel processing (MPP) architecture; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Gustafson teaches preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods for a start time for matching section and end time for matching section (redundant sensor readings are collapsed) of each time-series data set); receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and output the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou to locate target data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and locating target data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Dou/Gustafason do not explicitly teach a database server including massively parallel processing (MPP) architecture.
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Dou/Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good 

Regarding claim 11, Dou teaches a method comprising: receiving data at a database server, the data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0025], para [0027], discloses receiving sensor data in sensor store including an indexed unique identifier and update frequency element (time period)); creating a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Dou does not explicitly teach receiving a query including at least one of the sensor identifiers and at least one query time element; locating target data in the buckets by the at least one sensor identifier and the at least one query time element; and outputting the target data.
Gustafson teaches wherein preprocessing the data with temporal normalization in which consecutive data with redundant locations are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods for a start time for matching section and end time for matching section (redundant sensor readings are collapsed) of each time-series data set); receiving a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locating target data in the buckets by the at least one sensor see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and outputting the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou to locate target data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and locating target data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Dou/Gustafason do not explicitly teach receiving data at a database server including massively parallel processing (MPP) architecture.
Orduna teaches receiving data at a database server including massively parallel processing (MPP) architecture (see para [0020], para [0106], discloses massively parallel processing (MPP)).
Dou/Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the 

Regarding claims 2 and 12, Dou/Gustafson/Orduna teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the data includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time.
Gustafson teaches wherein the data includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time (see Fig. 9, para [0117], discloses radio-frequency identification sensor data).

Regarding claims 4 and 14, Dou/Gustafson/Orduna teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the temporal normalization is performed on geospatial zones each including a range of locations.
Gustafson teaches wherein the temporal normalization is performed on geospatial zones each including a range of locations (see Fig. 9, para [0068], para [0117], discloses geo-locations).

Regarding claims 5 and 15, Dou/Gustafson/Orduna teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the tagged items include autonomous vehicles, machine parts for assembly, tools, or supply materials.
Gustafson teaches wherein the tagged items include autonomous vehicles, machine parts for assembly, tools, or supply materials (see para [0039], para [0117], discloses gas turbines).

Regarding claims 6 and 16, Dou/Gustafson/Orduna teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach a computing device configured to: receive the target data from the database server; and determine assembly status of the tagged items based on the target data.
Gustafson teaches computing device configured to: receive the target data from the database server; and determine assembly status of the tagged items based on the target data (see Fig. 9, para [0039], para [0117], discloses receiving data indicating a quick start up of a turbine in a time series).

Regarding claims 7 and 17, Dou/Gustafson/Orduna teach a system of claim 1 and method of claim 11.
Dou further teaches wherein a response to the query is returned in real-time (see para [0058], para [0062], discloses returning real-time data to user).

Claim 20, 22, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson), and in further view of Orduna et al. (US 2015/0112883) (hereinafter Orduna).
Regarding claim 20, Dou teaches a system comprising: data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0025], para [0025], discloses sensor data in sensor store including an indexed unique identifier and update frequency element (time period)); create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Dou does not explicitly teach database server configured to: receive data that includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time; receive a query including at least one of the sensor identifiers and at least one query time element; and locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and a computing device configured to: receive the target data from the database server; and determine assembly status of the tagged items based on the target data.
Gustafson teaches preprocess the data with temporal normalization in which consecutive data with redundant locations are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections (locations) of data indicated in time periods for a start time for matching section and end time for matching section (redundant locations are collapsed) of each time-series data set); receive see Fig. 9, para [0117], discloses radio-frequency identification sensor data); receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); and locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and a computing device configured to: receive the target data from the database server (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses requesting user receiving pattern results that indicate a quick start up); and determine assembly status of the tagged items based on the target data (see Fig. 9, para [0039], para [0117], discloses receiving data indicating a quick start up of a turbine in a time series).
Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou to locate target data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and locating target data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Dou/Gustafason do not explicitly teach a database server including massively parallel processing (MPP) architecture.
see para [0106], discloses massively parallel processing (MPP)).
Dou/Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 22, Dou/Gustafson/Orduna teach a system of claim 20.
Dou does not explicitly teach wherein the temporal normalization is performed on geospatial zones each including a range of locations.
Gustafson teaches wherein the temporal normalization is performed on geospatial zones each including a range of locations (see Fig. 9, para [0068], para [0117], discloses geo-locations).

Regarding claim 23, Dou/Gustafson/Orduna teach a system of claim 20. 
see para [0058], para [0062], discloses returning real-time data to user).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) in view of Orduna et al. (US 2015/0112883) (hereinafter Orduna), and in further view of Kanistras et al. (US 2018/0134372) (hereinafter Kanistras) and Jover et al. (US 2017/0018125) (hereinafter Jover).
Regarding claim 21, Gustafson teaches a system to preprocess the data with temporal normalization in which consecutive data with redundant locations are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods for a start time for matching section and end time for matching section (redundant sensor readings are collapsed) of each time-series data set); receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); and locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and output the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Gustafson does not explicitly teach a database server including massively parallel processing (MPP) architecture, the database server configured to: receive flight test data from a variety of sensors, taken in an aircraft over time during a flight test, the flight test 
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gustafson/Orduna do not explicitly teach the database server configured to: receive flight test data from a variety of sensors, taken in an aircraft over time during a flight test, the flight test data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period; create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals.
see Figs. 16a-b, para [0052, 0057], discloses flight test data from sensors taken over time, including timestamp data).
Gustafson/Orduna/Kanistras are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gustafson/Orduna to include flight test data from disclosure of Kanistras. The motivation to combine these arts is disclosed by Kanistras as “improving performance characteristics of flying vehicles” (para [0003]) and including flight test data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gustafson/Orduna/Kanistras do not explicitly teach create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals.
Jover teaches create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 4, para [0004], [0037], discloses indexed flight test data according to predetermined time periods).
Gustafson/Orduna/Kanistras/Jover are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gustafson/Orduna/Kanistras to .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) and Orduna as applied to claims 1 and 11, and in further view of Lucas et al. (US 2018/0307727) (hereinafter Lucas).
Regarding claims 9 and 19, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou/Gustafson does not explicitly teach wherein the time series has a skew factor of 10% or less.
Lucas teaches wherein the time series has a skew factor of 10% or less (see para [0284], discloses a skew value specifying a percentage value).
Dou/Gustafson/Lucas are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include a skew factor from disclosure of Lucas. The motivation to combine these arts is disclosed by Lucas as “improve time-based searching, but also allows for events with recent .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) and Orduna as applied to claims 1 and 11, and in further view of Kanistras et al. (US 2018/0134372) (hereinafter Kanistras).
Regarding claim 10, Dou/Gustafson teach a system of claim 1. 
Dou/Gustafson does not explicitly teach wherein the data is flight test data from a variety of sensors, taken in an aircraft over time during a flight test.
Kanistras teaches wherein the data is flight test data from a variety of sensors, taken in an aircraft over time during a flight test (see Figs. 16a-b, para [0052, 0057], discloses flight test data from sensors taken over time).
Dou/Gustafson/Kanistras are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include flight test data from disclosure of Kanistras. The motivation to combine these arts is disclosed by Kanistras as “improving performance characteristics of flying vehicles” (para [0003]) and including flight test data is well known to persons of ordinary skill in the art, and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        

/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159